

113 HRES 350 IH: Establishing a select committee to investigate and report on the surveillance operations of the National Security Agency.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. RES. 350IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Rokita submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONEstablishing a select committee to investigate and report on the surveillance operations of the National Security Agency.1.EstablishmentThere is established a select committee to investigate and report on the surveillance operations of the National Security Agency (hereinafter referred to as the select committee).2.Composition(a)The select committee shall be composed of 19 members as follows:(1)The chairs and ranking members of the Committee on Homeland Security, the Committee on Intelligence, the Committee on the Judiciary, and the Committee on Oversight and Government Reform (or designees from among the members of these committees).(2)One member selected by the chair of each committee referred to in paragraph (1) from among the members of that committee.(3)Five members appointed by the Speaker and two members appointed by the Speaker after consultation with the minority leader, no more than two of which can be from the same committee.If the chair or ranking member of any such committee declines to serve on the select committee, then the Speaker in the case of a chair, or the Speaker after consultation with the minority leader in the case of a ranking member, shall designate the member or members from that committee to serve on the select committee.(b)The Speaker shall designate one member as chairman and the minority leader shall designate one member as the ranking minority member of the select committee.3.Investigation and report on the surveillance operations of the National Security AgencyNot later than 90 days after the initial meeting of the select committee, the select committee shall conduct an investigation of and submit to the House a report on—(1)whether the National Security Agency violated the rights of American citizens in its surveillance operations;(2)any improper conduct by officials in the conducting of the surveillance operations or in reporting to Congress about the National Security Agency’s activities;(3)recommendations on what steps can be taken to better guard American citizens’ rights from unconstitutional surveillance operations and what further minimization procedures, if any, should be employed by intelligence agencies to ensure American citizens’ constitutional rights are protected;(4)whether the large scope of the National Security Agency’s surveillance operations is best suited to protect national security; and(5)any other relevant issues relating to the National Security Agency’s surveillance operations.4.Procedures of the select committeeRule XI of the Rules of the House of Representatives, including clause 2(j)(1) (guaranteeing the minority additional witnesses) and clause 2(m)(3) (providing for the authority to subpoena witnesses and documents), shall apply to the select committee.5.Joint operationsThe chair of the select committee, in conducting the investigation described in section 3, may consult with the chair of any Senate committee conducting a parallel investigation regarding meeting jointly to receive testimony, the scheduling of hearings or issuance of subpoenas, and joint staff interviews of key witnesses.6.Staff; funding(a)(1)To the extent practicable, the select committee shall utilize the services of staff of employing entities of the House. At the request of the chair in consultation with the ranking minority member, staff of employing entities of the House may be detailed to the select committee to carry out this resolution and shall be deemed to be staff of the select committee.(2)The chair, upon consultation with the ranking minority member, may employ and fix the compensation of such staff as the chair considers necessary to carry out this resolution.(b)There are authorized to be appropriated from the applicable accounts of the House such sums as may be necessary to carry out this resolution. Payments for the expenses of the select committee shall be made on vouchers signed by the chairman and approved in the manner directed by the Committee on House Administration. Amounts made available under this subsection shall be expended in accordance with regulations prescribed by the Committee on House Administration.7.Dissolution and disposition of records(a)The select committee shall cease to exist 30 days after filing the report required under section 3.(b)Upon dissolution of the select committee, the records of the select committee shall become the records of any committee designated by the Speaker.